Order entered February 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00038-CV

                                  BASIL BROWN, Appellant

                                                V.

                                ROBERT HAWKINS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 16C-0127

                                            ORDER
       Appellant has been declared a vexatious litigant. By letter dated January 29, 2019, the

Court directed appellant to file, by February 8, written verification that he has obtained an order

from the local administrative judge permitting the filing of this appeal. See TEX. CIV. PRAC. &

REM. CODE ANN. § 11.103(a).

       Before the Court is appellant’s February 11, 2019 motion for extension of time to comply

with this Court’s letter. We GRANT the motion and extend the time to February 26, 2019.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE